Citation Nr: 1503023	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for osteoarthritis of the lumbar spine with compression fractures of the lower thoracic spine (referred to herein as thoracolumbar spine disability).

2.  Entitlement to service connection for olecranon bursitis of the left elbow, to include as secondary to service-connected spondylosis and degenerative disc disease of the cervical spine (referred to herein as cervical spine disability).

3.  Entitlement to service connection for left hand pain, to include as secondary to cervical spine disability.

4.  Entitlement to service connection for bilateral hip pain, to include as secondary to thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to February 2004, and from March 2006 to September 2008.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified during a Board hearing in Chicago, Illinois, before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability is not productive of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran does not have a current disability of the left elbow.

3.  The Veteran does not have a current disability of the left hand.

4.  The Veteran does not have a current disability of the hips.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for service connection for olecranon bursitis of the left elbow, to include as secondary to cervical spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for service connection for left hand pain, to include as secondary to cervical spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for service connection for bilateral hip pain, to include as secondary to thoracolumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided VA examinations of his claimed conditions in November 2010, and July 2011.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

The Veteran seeks an increase to his initial 20 percent rating for his thoracolumbar spine disability.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 20 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected thoracolumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under this code, upon application of the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Degenerative disc disease is rated at 50 percent for unfavorable ankylosis of the entire thoracolumbar spine, and at 100 percent for unfavorable ankylosis of the entire spine.

The Veteran's service-connected thoracolumbar spine disability, which is manifested by degenerative disc disease, may alternatively be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002).  Ratings under this code are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The next higher rating of 40 percent is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; while a higher 60 percent is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran's thoracolumbar spine disability was the subject of the Medical Evaluation Board (MEB) proceedings that led to his September 2008 discharge.  This appeal addresses his initial rating, which dates back to his discharge date.

VA treatment records show that the Veteran received treatment of his thoracolumbar spine disability in February 2009.  The Veteran reported worsening, shooting back pain.  March 2009 records show that the Veteran reported that his left side was very painful when lifting even small loads of 10 pounds.

The Veteran underwent a VA examination in April 2009.  The examiner was not requested to provide an opinion and was not provided with the Veteran's claims folder, but the examiner did review the Veteran's VA electronic medical record.  The Veteran reported progressively worsening lower back pain and popping in the mid to lower back.  He reported constant throbbing pain, 7-9/10, from the lower thoracic through the entire lumbar spine to the sacral region, which shoots down into both buttocks and down both legs to the calf level, occasionally shooting across the proximal anterior thigh.  The Veteran reported awakening with pain every morning and sometimes in the night.  He frequently had to get up in the night to stretch.  He reported numbness and tingling in both feet.  Pain was worse standing more than 10 minutes, walking more than 2 blocks, or sitting more than 5 minutes.  There were no reported periods of incapacitation of physician-prescribed bed rest.  There was no reported use of a cane or back brace.  His pain caused difficulty bathing, dressing, lifting his infant son, and driving or riding in a car for more than 30 minutes.  A February 2009 x-ray was negative, but a February 2009 MRI showed mild multilevel facet joint osteoarthritis, and a mild anterior wedge deformity of the T11 and T12 vertebral bodies causing a mild focal kyphosis of the lower thoracic spine.  Physical examination showed a loss of the normal curvature of the thoracolumbar spine.  There was marked paravertebral muscle spasm and tenderness to palpation.  Forward flexion was full to 90 degrees with pain starting at 72 degrees.  Extension was limited to 12 degrees with severe pain at the endpoint.  Left and right lateral flexion were respectively limited to 20 and 18 degrees with pain there, and left and right lateral rotation were respectively limited to 26 and 24 degrees, with pain there.  Repetitive testing did not further limit motion.  Straight leg raising tests were positive at 38 degrees on the left and 50 degrees on the right lower extremity from the supine position.  The examiner diagnosed osteoarthritis of the lumbar spine and compression fractures of the lower thoracic spine.  

VA treatment records reflect a neurosurgery consult in May 2009, in which the Veteran reported pain in the anterior and posterior neck and shoulders, middle back, and low back.  The neurosurgeon noted that the lumbar MRI was near normal, with mild degenerative joint disease and kyphosis which was minimal, if present at all.  The neurosurgeon further found that the pain radiated up the back, and not down the lower extremities.  In August 2009, a VA treating physician noted that the Veteran reported pain and popping his back several times with activity, and referred the Veteran to a chiropractor.  The subsequent September 2009 VA chiropractor consultation record reflects the Veteran reported sharp, throbbing constant pain, 6-8/10, worst in the morning.  At its worst, the pain is 10/10.  The chiropractor diagnosed neck and back pain with associated segmental dysfunction complicated by mild degenerative changes.  A VA physical therapist noted in October 2009 that the Veteran's overall range of motion was limited by 25 percent, with increased pain at the end range.  VA treatment records reflect an increase in the Veteran's pain in December 2009 following a fall.



In his September 2009 notice of disagreement, the Veteran reported constant pain in his mid to low back that becomes worse when standing or walking.  He also reported pain going down into both legs and feet.  He stated that he is unable to sit for more than 5 or 10 minutes before he has to move due to increased pain, which also restricts his ability to drive, lifting his infant children, and sleeping through the night.  Statements dated December 2009 by the Veteran's wife and father-in-law support the Veteran's difficulties in performing basic childcare and housekeeping chores.  In the Veteran's February 2010 substantive appeal, the Veteran questioned the validity of the April 2009 VA examination, stating that it consisted primarily of interview questions as opposed to physical examination.  

The Veteran underwent a second VA examination in November 2010.  The Veteran reported average level of daily discomfort of the thoracic spine at 5/10 with flare-ups at 8-9/10 occurring with prolonged standing and walking of over 2 blocks or 15 minutes.  He further reported lumbar discomfort at 4-6/10, equally distributed to the left and right para-lumbar areas near the waistline, with flare-ups occurring with excess bending and stooping and prolonged standing and walking.  There were no periods of physician-ordered incapacitation in the prior 12 months, and no distributed pain to the lower extremities such as to suggest radiculopathy.  There were no problems with incontinence reported.  Physical examination showed a palpable step-off deformity in the T11 and T12 area, which was tender.  There was mild paraspinous muscle spasm in the thoracic area, and the lumbar spine was tender to mild percussion.  Flexion was limited to 52 degrees.  Extension was limited to 16 degrees.  Left and right lateral flexion were respectively limited to 13 and 15 degrees, and left and right lateral rotation were respectively limited to 26 and 25 degrees.  The endpoints of motion produced pain and stiffness followed by mild fatigability, but not weakness or incoordination.  There was no additional limitation on repetition of motion.  The examiner further noted a degree of ankylosis in of the lower thoracic spine at T11-T12 with anterior wedge deformities and anterior kyphosis, but no excess scoliosis or lordosis was noted.  The examiner concluded with a diagnosis of compression deformities of T11-T12 thoracic spine with residuals, and chronic lumbar strain without features of compressive neuropathy.

The Veteran underwent a third VA examination in July 2011.  The Veteran reported pain and stiffness in his mid-back and difficulty maintaining a fully erect posture.  Constant pain was reported as 5/10, awakening the Veteran 3-4 nights per week.  Pain flares up to 7-8/10 if the Veteran sits or stands for more than 30 minutes.  The Veteran reported locking or spasm in the thoracic spine.  The Veteran also reported a dull 3-4/10 constant pain in the lumbar spine.  The Veteran reported symptoms he attributed to pinched nerves causing pain in both buttocks, both posterior thighs, both legs, and occasionally into the toes of both feet.  Physical examination revealed mild mid-thoracic kyphosis and definite lumbar straightening.  Midline palpation was moderately tender over the lower thoracic spine, and mildly tender over the lower lumbar spine.  There was no sacroiliac, sciatic or iliac crest tenderness to palpation.  There was tightness and mild tenderness in bilateral thoracic and lumbar paraspinal muscles.  There was no hyperalgesia to light touch.  Left lateral rotation was limited to 20 degrees with limiting spasm.  Right lateral rotation was limited to 30 degrees with mild bilateral pain, but no spasm.  Left lateral flexion was limited to 30 degrees, further limited to 20 degrees with increased pain on repetition.  Right lateral flexion was limited to 30 degrees with milder pain.  Flexion was limited to 85 degrees with tightness but no pain.  Extension was limited to 15 degrees with a sharp worsening of bilateral thoracic pain.  Reflexes, ankle flexion and strength, and vibration sensations were normal.  Seated bilateral straight leg raise caused complaint of mild lumbar pain but no thoracic pain.  The examiner diagnosed thoracic spine pain with mild scoliosis and vertebral compressions but no radicular findings, and lumbar spine chronic strain with mild scoliosis but no radicular findings.

VA treatment records indicate that the Veteran sought treatment in October 2011 for his pain.  The Veteran reported neck pain and radicular pain, and an inability to sit for more than 10 to 15 minutes because of pain.  He reported his left leg gives out, and pain in his right hand, no problems with bowel or bladder control, and no other weaknesses.

At the Veteran's September 2014 hearing, the Veteran's representative stated that the Veteran would provide additional medical evidence to the record within 60 days, with respect to all issues on appeal.  This request for time to submit new evidence was the only evidence presented to the Board; no new evidence, however, was submitted.

The Board finds that the evidence weighs against a rating in excess of 20 percent.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine is present.  The April 2009 VA examination shows a limitation of forward flexion of the thoracolumbar spine to 90 degrees with pain starting at 72 degrees.  The November 2010 VA examination shows a limitation of forward flexion of the thoracolumbar spine to 52 degrees.  The July 2011 VA examination shows a limitation of forward flexion of the thoracolumbar spine to 85 degrees with tightness but no pain.  While the Board notes the Veteran's descriptions of the symptoms of his thoracolumbar spine disability, the abovementioned objectively measured flexion is significantly more than the 30 degree flexion that warrants the higher rating of 40 percent.  The Board finds the VA examinations more probative, due to their specificity and clinical evaluation.  In addition, while the November 2010 VA examination noted a degree of ankylosis in of the lower thoracic spine at T11-T12, there is no evidence that the Veteran has ever suffered from favorable ankylosis of the entire thoracolumbar spine.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted. 

As to associated neurological abnormalities, the Veteran is in receipt of a separate 10 percent rating for mild partial paralysis of the lower radicular group in his right upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8512, associated with his cervical spine disability.  The Veteran has not claimed an increase in this rating, nor is it associated with his thoracolumbar spine disability, and it is therefore not before the Board.  The Veteran at various times has complained of pain shooting down his leg, but the November 2010 and July 2011 VA examiners explicitly found no radiculopathy in the lower extremities.  Furthermore, the Veteran's May 2009 VA neurosurgical consultation shows a finding that the Veteran's pain radiated up the back, and not down the lower extremities.  The Board finds probative these medical opinions that the Veteran's leg pain is not related to his thoracolumbar spine disability, and therefore finds that the evidence weighs against a finding of radiculopathy in the lower extremities.  There is no other evidence of any other associated neurological abnormalities.

As to the possibility of an alternative rating under Diagnostic Code 5243 for IVDS, there is no indication in the record that there have been any incapacitating episodes involving bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  An alternative rating under Diagnostic Code 5243 is therefore not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's thoracolumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's thoracolumbar spine disability, including pain, stiffness, fatigability, spasm, limitation of motion, and difficulty sitting and standing for prolonged periods, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his back symptoms are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Left Elbow

Service treatment records indicate that no abnormalities were noted in an examination of the elbows in February 2008.  The July 2008 MEB narrative did not mention the Veteran's left elbow, and his May 2008 MEB examination noted upper extremities as normal.

The Veteran underwent a VA examination in April 2009.  The examiner was not requested to provide an opinion and was not provided with the Veteran's claims folder, but the examiner did review the Veteran's VA electronic medical record.  The Veteran reported left elbow pain at 2-3/10, stiff and sore in cold weather with occasional popping.  Pain occurs about once a week and lasts all day.  The Veteran stated that the elbow does not impact his everyday activities, except that when driving he finds it harder to find a comfortable position because leaning on his elbows to decrease his back pain causes an increase in elbow pain.  Physical examination showed no redness, increased warmth, and no bursal swelling, but there was tenderness to palpation over the olecranon bursa.  Range of motion was full without complaints of pain.  Motion was tested actively and passively without evidence of further limitation due to pain, weakness, stiffness, or fatigability on repetitive testing.  The examiner diagnosed mild olecranon bursitis of the left elbow.  

In his September 2009 notice of disagreement, the Veteran says that his doctors informed him that the pain in his left elbow is due to his cervical spine condition.  In the Veteran's February 2010 substantive appeal, the Veteran questioned the validity of the April 2009 VA examination, stating that it consisted primarily of interview questions as opposed to physical examination.  

In a November 2010 VA examination report, there is no indication that the Veteran reported left elbow pain, and physical examination showed no left elbow disability.

The Veteran underwent a third VA examination in July 2011.  The examiner supplemented the examination with an opinion provided in February 2012, after the Veteran's claims file was made available to him.  At the examination, the Veteran denied pain or stiffness in his left elbow, and described pain only in the right elbow.  The examiner found no motion abnormalities, intrinsic joint disease, or soft tissue inflammation in the left elbow.  The examiner therefore opined that the Veteran does not suffer from a left elbow disability, despite symptoms.

As discussed above, VA treatment records show that when the Veteran sought treatment for his thoracolumbar spine disability in October 2011, he listed the places he had associated pain.  Pain in the left elbow was not reported.

Finally, as discussed above, at the Veteran's September 2014 hearing, the Veteran's representative stated that the Veteran would provide additional medical evidence to the record within 60 days, with respect to all issues on appeal.  This request for time to submit new evidence was the only evidence presented to the Board; no new evidence, however, was submitted.

The Board finds that the Veteran does not suffer a current disability of the left elbow.  The medical record evidence consists of multiple doctors examining the Veteran's left elbow and finding no disability.  The April 2009 VA examiner diagnosed mild olecranon bursitis of the left elbow, but that diagnosis was based on tenderness to palpation as the only objective evidence.  The Veteran reported mild, occasional pain, but had full range of motion with no limitation due to pain, weakness, stiffness, or fatigability on repetitive testing.  Furthermore, the Veteran's lay evidence is inconsistent, reporting bilateral elbow pain at some points but usually reporting pain in the right elbow alone.  The Veteran has stated that he had been informed by his doctors that his elbow pain was secondary to his cervical spine condition, but he has not been more specific about who told him this and when.  Based on the record as a whole, the Board finds that the objective findings of the November 2010 and October 2011 VA examinations are more probative than the diagnosis from the April 2009 VA examination and the Veteran's reports of pain.

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability of the left elbow and service connection must therefore be denied.

Left Hand

Service treatment records note a normal left hand evaluation when the Veteran had treatment for his right finger in November 2007.  Similarly, a lack of hand abnormalities was noted in a February 2008 treatment record.  The July 2008 MEB narrative did not mention the Veteran's left hand, and his May 2008 MEB examination noted upper extremities as normal.  

VA treatment records reflect radiology of the left hand with normal results in April 2009.

The Veteran underwent a VA examination in April 2009.  The examiner was not requested to provide an opinion and was not provided with the Veteran's claims folder, but the examiner did review the Veteran's VA electronic medical record.  The Veteran reported stiffness and soreness across the dorsal aspect of the carpal and metacarpal areas including the metacarpophalangeal (MCP) joints, but not involving the fingers.  He reported that the pain was noticeable in the left hand when he picks up cold beverages or during cold weather.  The pain was 4-5/10.  Physical examination showed no visible or palpable deformities.  There was tenderness to palpation with direct pressure from dorsal to palmar aspect on the carpal bones diffusely, as well as the metacarpal bones and MCP joints.  There was no tenderness in the joints of the digits, nor was there muscle wasting in the hand.  The Veteran was able to fully oppose his thumb to the fingertips and close his fingers into a full fist.  He was unable to fully oppose his thumb to his palmar crease, leaving a 0.5 cm gap.  Strength and dexterity were normal.  The examiner diagnosed a normal physical examination of the hand despite somatic complaints.

In his September 2009 notice of disagreement, the Veteran says that his doctors informed him that the pain in his left hand is due to his cervical spine condition.  In the Veteran's February 2010 substantive appeal, the Veteran questioned the validity of the April 2009 VA examination, stating that it consisted primarily of interview questions as opposed to physical examination, and that there was no actual medical diagnosis.

In a November 2010 VA examination report, there is no indication that the Veteran reported left hand pain, and physical examination showed no left hand disability.

The Veteran underwent a third VA examination in July 2011.  The examiner supplemented the examination with an opinion provided in February 2012, after the Veteran's claims file was made available to him.  At the time of the examination the Veteran made no complaint of left hand pain, and the examiner therefore opined that there is no finding or diagnosis of a left hand condition.

As discussed above, VA treatment records show that when the Veteran sought treatment for his thoracolumbar spine disability in October 2011, he listed the places he had associated pain.  Pain in the left hand was not reported, though pain in the fingers of his right hand was.



In addition, as discussed above, at the Veteran's September 2014 hearing, the Veteran's representative stated that the Veteran would provide additional medical evidence to the record within 60 days, with respect to all issues on appeal.  This request for time to submit new evidence was the only evidence presented to the Board; no new evidence, however, was submitted.

The Board finds that the Veteran does not suffer a current disability of the left hand.  The medical record evidence consists of multiple doctors examining the Veteran's left hand and finding no disability.  There is no medical evidence of a left hand disability, and the Veteran's lay evidence is inconsistent at best, having told many of the medical experts on record that he had no symptoms to report in his left hand.  The Board thus finds the medical evidence more probative than the Veteran's inconsistent statements.  

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the preponderance of the evidence is against a finding of a current left hand disability and service connection must therefore be denied.

Hips

Service treatment records show normal hip radiology examinations in August 2007 and February 2008.  The July 2008 MEB narrative did not mention the Veteran's hips.

The Veteran underwent a VA examination in April 2009.  The examiner was not requested to provide an opinion and was not provided with the Veteran's claims folder, but the examiner did review the Veteran's VA electronic medical record.  The examiner concluded that the Veteran provided no evidence to support a claim for a bilateral hip condition.  The examiner explained that when the Veteran states he has a bilateral hip condition, he is referring to buttocks pain associated with his lower back condition.

In his September 2009 notice of disagreement, the Veteran says that his doctors informed him that the pain in his hips is due to his cervical spine condition.  In the Veteran's February 2010 substantive appeal, the Veteran questioned the validity of the April 2009 VA examination, stating that it consisted primarily of interview questions as opposed to physical examination, and that there was no actual medical diagnosis.

The Veteran's hips were not addressed in his November 2010 VA examination.

The Veteran underwent a third VA examination in July 2011.  The examiner supplemented the examination with an opinion provided in February 2012, after the Veteran's claims file was made available to him.  At the examination, the Veteran reported hip pain, felt slightly more in the left, with the pattern of gluteal and thigh pain related to his lumbar spine.  The Veteran reported the sensation of left hip joint grating at times.  The Veteran did not report constant pain, but each hip mildly flaring up two or three times a week to 4/10 pain, lasting one or two hours.  There was no report of stiffness or locking.  Physical examination revealed nontender palpating over both trochanters and both anterior joints.  Range of motion was pain free with no muscle atrophy or asymmetry of the lower extremities.  Efforts to perform abduction and adduction of both hips caused more marked thoracolumbar pain.  Hip x-rays were normal.  The examiner diagnosed no hip condition, and opined that it was less likely than not that the Veteran's hip pain complaints are secondary to his back conditions.  The examiner based this opinion on the rationale that hip x-rays were normal, there was no finding of hip strain or trochanteric bursitis, and there were no findings of radiculopathy to which hip pain complaints could be attributed.

As discussed above, VA treatment records show that when the Veteran sought treatment for his thoracolumbar spine disability in October 2011, he listed the places he had associated pain.  Pain in the hips was not reported.



Finally, as discussed above, at the Veteran's September 2014 hearing, the Veteran's representative stated that the Veteran would provide additional medical evidence to the record within 60 days, with respect to all issues on appeal.  This request for time to submit new evidence was the only evidence presented to the Board; no new evidence, however, was submitted.

The Board finds that the Veteran does not suffer a current disability of the hips.  The medical record evidence consists of multiple doctors examining the Veteran's hips and finding no disability.  The Veteran's lay evidence is inconsistent, and what the Veteran refers to as pain in his hips was interpreted by the April 2009 examiner as buttock pain associated with the Veteran's thoracolumbar spine disability.  The Board finds the medical evidence more probative than the Veteran's statements, because it is more consistent and precise, and supported by clinical examination.  

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability of the hips and service connection must therefore be denied.


ORDER

An initial evaluation in excess of 20 percent for osteoarthritis of the lumbar spine with compression fractures of the lower thoracic spine is denied.

Service connection for olecranon bursitis of the left elbow, to include as secondary to service-connected spondylosis and degenerative disc disease of the cervical spine, is denied.

Service connection for left hand pain, to include as secondary to service-connected spondylosis and degenerative disc disease of the cervical spine, is denied.

Service connection for bilateral hip pain, to include as secondary to osteoarthritis of the lumbar spine with compression fractures of the lower thoracic spine, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


